               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                  CR 19-26-GF-BMM

           Plaintiff,
                                           ORDER
     vs.

TYRUS EUGENE BROCKIE,

           Defendant.



      Upon motion of the United States and for good cause shown,

      IT IS ORDERED that the Indictment is DISMISSED without prejudice. The

trial scheduled for June 17, 2019, is VACATED.

      DATED this 5th day of June 2019.




                                       1
